Exhibit 10.43

 

Boston Life Sciences, Inc.

 

[1998 Omnibus Stock Option Plan or Amended and Restated Omnibus Stock Option
Plan]

 

Incentive Stock Option Agreement

 

1. Grant of Option.

 

This agreement (hereinafter, the “Agreement”) evidences the grant by Boston Life
Sciences, Inc., a Delaware corporation (the “Company”), on [            ], 2005
(the “Grant Date”) to [                    ], an employee of the Company (the
“Participant” or “Optionee”), of an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Company’s [1998 Omnibus
Stock Option Plan or Amended and Restated Omnibus Stock Option Plan] (the
“Plan”), a total of [                     ] shares (the “Shares”) of common
stock, $.01 par value per share, of the Company (“Common Stock”) at
$[            ] per Share. Unless earlier terminated, this Option shall expire
at 5:00 p.m., Eastern time, on [                    ] (the “Final Exercise
Date”).

 

It is intended that the Option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
Option, shall be deemed to include any person who acquires the right to exercise
this Option validly under its terms.

 

2. Vesting Schedule.

 

This Option is immediately exercisable (“Vested”) as to 33% of the original
number of Shares on the Grant Date. As to the remaining 67% Shares, this Option
will become exercisable as to an additional [                    ] Shares at the
end of each calendar month following the Grant Date until the third anniversary
of the Grant Date

 

The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is Vested until the earlier of the Final Exercise Date or the termination of
this Option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this Option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this Agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of Shares covered
hereby, provided that no partial exercise of this Option may be for any
fractional share.

 

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time he

 



--------------------------------------------------------------------------------

or she exercises this Option, is, and has been at all times since the Grant
Date, an employee or officer of, or consultant or advisor to, the Company or any
parent or subsidiary of the Company as defined in Section 424(e) or (f) of the
Code (an “Eligible Participant”).

 

(c) Termination of Employment or Other Relationship

 

(i) If an Optionee ceases to be an employee, independent contractor, consultant,
Scientific Advisor or director of the Company as the result of a termination
without cause (other than due to death or disability), his options will continue
to vest for a period of one year pursuant to the vesting schedule established at
the time the Option was granted and (A) any Options held by such Optionee that
were exercisable on the date of such termination may be exercised by the
Optionee until the later of: (i) one year following the date of such
termination, or, (ii) one year from the date any Option vests in the twelve
month period following such termination and (B) any Options held by such
Optionee that vested during the 12 months following the date of termination may
be exercised by the Optionee for a period of one year following the date of such
vesting.

 

(ii) If an Optionee ceases to be an employee, consultant, independent
contractor, Scientific Advisor or director of the Company as the result of a
voluntary resignation (other than due to death or disability), his options will
continue to vest for a period of one year pursuant to the vesting schedule
established at the time the Option was granted and provided that the Optionee
has been an employee, consultant, independent contractor, Scientific Advisor or
director of the Company for at least three years and has signed a non-compete
agreement with the Company (such agreement to include biotechnology companies,
academic and/or research organizations encompassing biotechnology, and venture
capital companies in the biotechnology sector), and (A) any Options held by such
Optionee that were exercisable on the date of such resignation may be exercised
by the Optionee until the later of: i) one year following the date of such
resignation, or ii) one year from the date any Option vests in the twelve month
period following such resignation and (B) any Options held by such Optionee that
vested during the 12 months following the date of resignation may be exercised
by the Optionee for a period of one year following the date of such vesting
provided, that, if the Optionee dies within such one-year period following
termination of employment or other relationship, the Option (to the extent
exercisable at the time of death) shall be exercisable by the Optionee’s
Beneficiary for a period of one (1) year following the Optionee’s death (but in
no event after the expiration date of the Option), and shall thereafter
terminate.

 

(iii) Death or Disability.    If the Optionee’s employment or other relationship
with the Company is terminated because of death or disability, the Optionee (or,
where applicable, the Beneficiary) will be entitled to exercise the Option with
respect to the total number of shares of Stock subject to such Option and
without regard to the extent to which such Option was exercisable at the time of
the termination of employment or other relationship due to death or disability
for a period of one (1) year following the Optionee’s death or termination of
employment or other relationship due to death or disability (but in no event
after the expiration date of the Option), and the Option shall thereafter
terminate.

 

(iv) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this Option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.

 

4. Agreement in Connection with Public Offering.

 

The Participant agrees, in connection with the initial underwritten public
offering of the Company’s securities pursuant to a registration statement under
the Securities Act, (i) not to sell, make short sale of, loan, grant any Options
for the purchase of, or otherwise dispose of any shares of Common Stock held by
the Participant (other than those shares included in the offering) without the
prior written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 180
days from the effective date of such registration statement, and (ii) to execute
any agreement reflecting clause (i) above as may be requested by the Company or
the managing underwriters at the time of such offering.

 

- 2 -



--------------------------------------------------------------------------------

5. Tax Matters.

 

(a) Withholding. No Shares will be issued pursuant to the exercise of this
Option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this Option.

 

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this Option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this Option, the
Participant shall notify the Company in writing of such disposition.

 

6. Nontransferability of Option.

 

This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this Option shall be exercisable only by the Participant.

 

7. Provisions of the Plan.

 

This Option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Option.

 

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

    BOSTON LIFE SCIENCES, INC. Dated:                               , 200      
By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

- 3 -



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s [1998 Omnibus Stock Option Plan or Amended and Restated Omnibus Stock
Option Plan].

 

PARTICIPANT:

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

- 4 -